DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-20, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an electrical fitting, comprising a body having an inner cavity for receiving a plurality of conductors; an aperture within the inner cavity between a first portion of the inner cavity and a second portion of the inner cavity, the first portion having an exterior opening spaced apart from the aperture; and a brush barrier positioned within or adjacent to said aperture, said brush barrier including an outer rim and a plurality of bristles attached to and extending inwardly from the outer rim, the bristles being displaceable by the conductor wherein said electrical fitting is configured to receive a sealing compound within the first portion of said inner cavity between the exterior opening of the first portion and said brush barrier, the sealing compound being at least partially prevented from propagating into the second portion of said inner cavity by said brush barrier (claim 1).  This invention also deals with an electrical fitting comprising a body having an inner cavity for receiving a plurality of conductors, an aperture within the inner cavity between a first portion of the inner cavity and a second portion of the inner cavity, the first portion having an exterior opening spaced apart from the aperture; and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant's arguments filed January 4, 2021, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Filling the portion above bristle element 102 would compromise the threads 62 and prevent the shield contact element 60 from achieving its intended purpose. Thus, one skilled in the art would not be motivated to modify Drotleff as suggested in the Office Action. See In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)(holding that if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification)" is persuasive and therefore claims 1, 2, 4-20, and 22-26 have been allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
January 14, 2021